PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
McCullen et al.
Application No. 16/609,834
Filed: October 31, 2019
For: COMPOSITE JOINT IMPLANT

:
:
:	DECISION ON PETITION
:
:

This is a decision on the petition under 37 CFR 1.137(a), filed January 24, 2022, to revive the above-identified application.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Jeremy M. Stipkala appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he/she is authorized to represent the particular party on whose behalf he/she acts.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.

This application became abandoned for failure to timely pay the issue fee as required by the Notice of Allowance and Fee(s) Due and for failure to timely submit the inventor’s oath or declaration or substitute statement as required by the Notice Requiring the Inventor’s Oath or Declaration, mailed August 18, 2021, which set a statutory period for reply of three months. Accordingly, the application became abandoned on November 19, 2021. A Notice of Abandonment was mailed on January 4, 2022.  

A grantable petition under 37 CFR 1.137(a) must be accompanied by: (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m) and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

The present petition lacks item(s) (1) above.

See MPEP 711.03(c)(II)(A)(2). Therefore, the issue fee payment of $600.00 must be submitted with any renewed petition under 37 CFR 1.137(a).

Finally, while the Office acknowledges receipt of a corrected Application Data Sheet (ADS) and processing fee of $70.00, filed January 24, 2022, which is being treated as a request under 37 CFR 1.48 to correct or update the name of a joint inventor, it cannot be accepted because the Oath or Declaration filed on November 29, 2021, for joint inventor Maria Kristina Bartolo (née agius) does not match the ADS that was provided.  Petitioner must either provide a new Oath or Declaration without the name in parentheses or submit a corrected ADS, adding the name in parentheses.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this decision may be directed to Jamice Brantley at (571) 272-3814.  


/JAMICE T BRANTLEY/
Jamice T BrantleyParalegal Specialist, Office of Petitions                                                                                                                                                                                                        





    
        
            
        
            
    

    
        1 http://portal.uspto.gov/ (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).